UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4223


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHAUNCEY HAWKINS, a/k/a Loon,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-cr-00135-F-1)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Neal Gary Rosensweig, NEIL GARY ROSENSWEIG, P.A., Hollywood,
Florida, for Appellant.      Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Chauncey Hawkins seeks to appeal his conviction and

the    168-month        sentence      imposed     after       he     pled        guilty   to

conspiracy       to     possess      with    intent     to     distribute          and    to

distribute one kilogram or more of heroin, in violation of 21

U.S.C.     § 846      (2012).        Hawkins’    counsel       has    filed        a   brief

pursuant       to     Anders    v.    California,       386        U.S.     738     (1967),

certifying that there are no meritorious grounds for appeal but

questioning the voluntariness of Hawkins’ guilty plea and the

reasonableness of the sentence.                  Hawkins has filed a pro se

supplemental brief.            The Government moves to dismiss the appeal

as untimely, which Hawkins opposes. *              We dismiss the appeal.

               In criminal cases, the defendant must file the notice

of    appeal    within    fourteen     days     after   the    entry        of    judgment.

Fed. R. App. P. 4(b)(1)(A).                 With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of




       *
       In his pro se response to the motion to dismiss, Hawkins
asserts that his trial counsel failed to file a notice of appeal
after being directed to do so and that, as a result, we should
consider his appeal on the merits.       We decline to do so.
Hawkins should present his ineffective assistance of counsel
claim, if at all, in a 28 U.S.C. § 2255 (2012) motion filed in
the district court.      We express no view on the ultimate
disposition of any such motion.



                                            2
appeal.     Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

            The district court entered judgment on July 25, 2013.

The notice of appeal was filed on March 10, 2014.                             Because

Hawkins failed to file a timely notice of appeal or to obtain an

extension of the appeal period, we grant the Government’s motion

to dismiss the appeal.

            Accordingly, we dismiss the appeal as untimely.                          We

deny without prejudice counsel’s motion to withdraw.                     This court

requires that counsel inform Hawkins, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If   Hawkins       requests    that   a   petition      be   filed,      but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in     this   court     for   leave    to     withdraw      from

representation.      Counsel’s motion must state that a copy thereof

was served on Hawkins.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      this    court     and   argument      would    not    aid    the

decisional process.



                                                                             DISMISSED




                                          3